Advisory Action
Applicant's amendments and arguments dated 3/11/2021 have been fully considered. Claim 1 is amended. Claims 7, 8, and 16 are cancelled. Claims 11-15 are withdrawn from examination. Claims 1-6, and 9-15 remain pending.
The amendments to claim 1 are not entered to maintain the continuity of the application for its potential appeal. Furthermore, these amendments would have been rejected over the cited prior arts as described below.
Response to Amendments and Arguments 
Applicant has amended the limitations of previous claims 8 and 16 into claim 1 and has subsequently canceled claims 8 and 16. Applicant’s argument that claim 1 now overcomes the cited prior arts, has been fully considered and found not to be persuasive (see arguments of 3/11/2021, pages 6-7).
Applicant states that OOBA (US-2016/0107387) and TANAKA (US-2017/0021452), alone or combined, fail to disclose and would not have rendered obvious "wherein at least the first irradiation unit is designed as a bar irradiation device(s) and wherein the bar irradiation device(s) is or are designed as VCSEL-based or as VECSEL-based bar irradiation device(s)," as required by independent claim 1.  
These features are derived from prior claims 8 and 16, which are now cancelled herein. Claims 8 and 16 were rejected over OOBA, TANAKA, and EIBL (US 2016/0114427).  TANAKA merely teaches that laser irradiation units are known as solidification units for powdery building material. EIBL describes the use of a bar irradiation device and, among other light sources, also mentions VCSEL. Regardless, it would not have been obvious to a person skilled in the art to exchange the solidification device of OOBA with a device according to EIBL because doing so would change the principle of operation of OOBA. In particular, the powder in OOBA is not itself solidified and is only held together by binder. EIBL, on the other hand, relates to laser-based generative component production where solidification occurs by selective laser sintering. The principles of operation are therefore significantly divergent and any combination would change the principle of operation of OOBA.
	The Examiner respectfully disagrees. Contrary to the applicant’s argument above, the Examiner did not replace the solidification device of OOBA with the laser of EIBL. The Examiner first substituted the solidification device of OOBA with the solidification device of TANAKA (a laser) and presented an argument as to the obviousness of this modification (see non-final office action of 1/19/2021, page 5 as related to claim 1).
Now the combination device of OOBA/TANAKA is equipped with a laser (and not a binder) as the solidification unit. Subsequently, when analyzing dependent claims 8 and 16, the Examiner substituted the laser solidification device of the combination of OOBA/TANAKA (i.e., a laser) with the specific VCSEL-based or VECSEL-based bar laser device of EIBL. Replacing the generic laser device of OOBA/TANAKA with the specific laser device of EIBL does not change the principle of operation of the combination of OOBA/TANAKA. The applicant argues the operation of OOBA alone; the Examiner modified the device of OOBA/TANAKA and not OOBA by itself. As such applicant’s argument is not relevant and moot. Note that one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
This amendment into claim 1 would have been rejected as being unpatentable over OOBA in view of TANAKA and further in view of EIBL as it was described in the rejections of claims 1, 8, and 16 in the final office action of 1/19/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748